Name: 2010/78/: Commission Decision of 9Ã February 2010 adjusting the thresholds referred to in Article 157(b) and Article 158(1) of Regulation (EC, Euratom) NoÃ 2342/2002 laying down detailed rules for the implementation of the Financial Regulation
 Type: Decision
 Subject Matter: budget;  public finance and budget policy;  trade policy;  EU finance
 Date Published: 2010-02-10

 10.2.2010 EN Official Journal of the European Union L 37/73 COMMISSION DECISION of 9 February 2010 adjusting the thresholds referred to in Article 157(b) and Article 158(1) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation (2010/78/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (1), and in particular Article 271 thereof, Whereas: (1) Commission Regulation (EC) No 1177/2009 (2) adjusted the thresholds applicable to public procurement contracts pursuant to Directive 2004/18/EC of the European Parliament and of the Council of 31 March 2004 on the coordination of procedures for the award of public works contracts, public supply contracts and public service contracts (3). (2) For reasons of consistency, it is therefore necessary to establish the thresholds referred to in Articles 157(b) and 158(1) of Regulation (EC, Euratom) No 2342/2002. (3) Since the thresholds adjusted by Regulation (EC) No 1177/2009 are applicable from 1 January 2010, this Decision should also apply from 1 January 2010. This Decision should therefore enter into force on the day following its publication in the Official Journal of the European Union. (4) Commission Decision 2004/121/EC of 6 February 2004 adjusting the thresholds referred to in Article 157(b) and Article 158(1)(a) and (c) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation (4), Commission Decision 2006/103/EC of 14 February 2006 adjusting the thresholds referred to in Articles 157(b) and 158(1)(a) and (c) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation (5) and Commission Decision 2008/102/EC of 1 February 2008 adjusting the thresholds referred to in Article 157(b) and Article 158(1) of Regulation (EC, Euratom) No 2342/2002 laying down detailed rules for the implementation of the Financial Regulation (6) have lapsed and should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 The euro equivalents of the thresholds applicable to public procurement contracts shall be established as follows:  EUR 4 845 000 in Article 157(b),  EUR 125 000 in Article 158(1)(a),  EUR 193 000 in Article 158(1)(b),  EUR 4 845 000 in Article 158(1)(c). Article 2 Decisions 2004/121/EC, 2006/103/EC and 2008/102/EC are repealed. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. Done at Brussels, 9 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 357, 31.12.2002, p. 1. (2) OJ L 314, 1.12.2009, p. 64. (3) OJ L 134, 30.4.2004, p. 114. (4) OJ L 36, 7.2.2004, p. 58. (5) OJ L 46, 16.2.2006, p. 52. (6) OJ L 36, 9.2.2008, p. 5.